Citation Nr: 0937789	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  04-29 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, 
currently rated as 20 percent disabling.

2.  Whether new and material evidence was received sufficient 
to reopen a claim of entitlement to service connection for an 
inguinal strain, to include epididymitis and groin strain.

3.  Entitlement to service connection for an inguinal strain 
disability, to include epididymitis and groin strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 until March 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.

A travel Board hearing was held before a Veterans Law Judge 
in August 2006 who is no longer employed at the Board.  In a 
May 2008 letter, the Board informed the Veteran that the 
individual who presided at the travel Board hearing, who 
would ordinarily have participated in making the final 
determination of the claim, was no longer employed by the 
Board and that the Veteran had the right to a hearing before 
another Veterans Law Judge.  If he did not respond within 
thirty days from the date of the letter, the Board would 
assume that he did not want an additional hearing and proceed 
accordingly.  See 38 C.F.R. § 20.707.  The Veteran is 
presumed to have received the May 2009 notice because it was 
not returned in the mail.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).  Because the Veteran did not respond by 
within 30 days, he waived the right to an additional hearing.  
The case has accordingly been reassigned.

The Board remanded the claim in February 2007 for further 
development and consideration.

FINDINGS OF FACT

1.  Throughout the period on appeal the Veteran's low back 
strain disability has been productive of greater than 30 
degrees of forward flexion, moderate lumbar range of motion, 
no ankylosis, and no impaired neurology.

2.  The evidence received since a May 1993 decision is 
neither cumulative nor redundant of evidence previously of 
record, and relates to unestablished facts necessary to 
substantiate the claim.

3.  The Veteran's current inguinal strain disability is 
related to an injury suffered while in active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 
5237, 5242, 5243 (2007).

2.  New and material evidence has been received to reopen the 
claim of service connection for an inguinal strain.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  An inguinal strain was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Strain

A.  Duties to Notify and Assist 

The present case involves a "downstream" issue, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the Veteran disagrees with the 
evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  As the Veteran has not alleged any 
prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

B.  Analysis

An x-ray taken in January 2003 showed narrowing of L3-L4 and 
L4-L5 disc spaces with slight marginal spurring as well as 
spurring at the L5-S1 disc margin.  In February 2004, a small 
focal bone spurring was seen in the right SI-joint indicating 
arthritis.  In March 2004, a CT scan of the lumbar spine 
showed minimal L5-S1 disc bulging, causing no significant 
spinal stenosis.  L3-L4 and L4-L5 levels were free of any 
disc herniation, disc bulging or spinal stenosis.  Also in 
March 2004, the Veteran had tender low back midline with no 
sciatic notch tenderness, but poor flexion with pain.

A VA examination in September 2003 revealed complaints of 
pain, weakness, stiffness, fatigability, and lack of 
endurance.  The Veteran indicated that he experiences 
increased discomfort with repetitive bending and lifting and 
with prolonged standing.  He also complained of pain 
occasionally radiating from his lower back down to his right 
leg to his right foot.  At the examination, the Veteran was 
able to walk unaided and did not require a cane, crutches, 
walker, or orthosis.  The Veteran claimed to be able to walk 
one half mile without discomfort.  The Veteran indicated at 
the time that he had lost three days of employment over the 
past 12 months.  An objective examination of the Veteran 
revealed that his back was symmetrical in appearance; the 
musculature was well developed and symmetrical with good 
strength and muscle tone.  There was no costovertebral angle 
tenderness and the vertebrae were midline and nontender to 
palpation.  Range of motion testing revealed no discomfort on 
flexion and extension.  The Veteran had flexion to 60 
degrees, extension to 20 degrees, bilateral rotation to 30 
degrees, and bilateral side flexion to 30 degrees.  There was 
no additional limitation by pain, fatigue, weakness, or lack 
of endurance following repetitive motion.  There was no 
evidence of spasm, weakness, or tenderness, nor was there 
evidence of postural abnormalities or fixed deformity.  A 
neurological examination showed normal gait, posture, and 
balance.  Deep tendon reflexes were 2+/4 and were 
symmetrical.  Cranial nerves II-XII appeared intact, and 
Romberg test was negative.  Vibratory and proprioception 
remained intact.  There was no evidence of sensory or motor 
impairment.

In February 2004, the Veteran reported pain and discomfort 
walking, standing, and sitting for long periods of time.  He 
also reported difficulty getting up after lying down and in 
picking up items.  He stated that he felt his condition had 
worsened and that he was entitled to an increased rating.

In April 2004 the Veteran underwent a VA examination during 
which he described the pain in his back as aching, throbbing, 
sharp and with spasms.  The intensity of the pain was 9 out 
of 10 and accompanied by stiffness on bending over, sitting 
for long periods or walking.  The examiner reported that the 
Veteran walked with a cane that he had newly acquired the 
week before.  In terms of functional impairments, the Veteran 
claimed that his wife helps him with all activities at home 
and that he had not worked for two years.  He stated that he 
had been a janitor and a flagger for the highway department.  
Now, staying at home, he reported spending his days walking 
around his home with his dog.  Regarding the Veteran's range 
of motion, the examiner stated that the Veteran refused any 
low back movement, including rotation, during the 
examination, and that he showed more back movement while 
sitting.  The examiner noted that the Veteran, sat down, 
stood up and walked out of the room with no acute distress.  
The Veteran's muscles were soft.  He claimed some tenderness 
all over his thoracic lumbosacral spine and muscle spasms.  
The examiner, however, could not objectively indicate whether 
there were muscle spasm, guarding or localized.  The examiner 
did not indicate ankylosis and although the Veteran walked 
leaning forward, the examiner attributed this to his small 
cane.  Sensory and motor examinations were normal.  The 
examiner's diagnosis was for a focal arthritis of the right 
sacroiliac joint, the nature of which was undetermined.  
Reiter's disease was one possibility.  A CT scan was 
essentially negative with minimal disc bulging at L5-S1 
levels and no evidence of disc herniation or spinal stenosis.

At a VA examination, in March 2006, the Veteran had a normal 
non-antalgic gait with no functional limitations walking or 
standing and no abnormal shoe wear pattern.  The 
thoracolumbar spine presented a limited range of motion with 
forward flexion to 50 degrees (with pain starting at 40 
degrees), extension to 20 degrees (with pain starting at 10 
degrees), left and right flexion to 20 degrees, left and 
right rotation to 20 degrees (with pain starting at 10 
degrees), and the joint was further limited by pain following 
repetitive use.  There was no evidence of weakness, 
fatigability or lack of endurance following repetitive use 
and no evidence of kyphosis, scoliosis or reversed lordosis.  
There was evidence of tenderness in the paravertebral 
muscles.  Neurological examination revealed motor strength 
5/5 in both upper and lower extremities, adequate muscle tone 
and adequate muscle mass.  Deep tendon reflexes were +2 and 
negative for Lasègue's signs.  A lumbar CT scan showed 
evidence of minimal disc bulging at the L5-S1 level.  The 
examiner noted guarding with lumbar spine motion and that 
fatigue shown during the examination was most likely 
secondary to depression and poor sleep.

During a second VA examination in March 2006, the Veteran 
reported that after leaving active service, he worked from 
1994 to 1995 at a company, moving furniture, but that he had 
been unable to work for the past three years owing to 
chronic, severe pain.  The Veteran reported drinking heavily 
for the past eight to nine months.

In August 2006, the Veteran, while at a private hospital, 
gave a history of one to two weeks of back pain.  Also in 
August 2006, a Dr. R.C.M. noted uniform vertebral body 
heights and disc space levels and no acute spine 
abnormalities.  The Veteran reported to an emergency room in 
August 2006 with low back pain which he claimed started one 
week prior.  The Veteran again reported to an emergency room 
in December 2006 with pain in his back at a level of 9 out of 
10.  In October 2007 he reported back to the same private 
care facility with continuing pain in his low back.  The 
Veteran reported a dull pain for one day prior and he walked 
without triage or difficulty.  His gate was steady and he 
reported no recent limitations in performance of activities 
of daily living.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Consideration must be given to the Veteran's possible 
entitlement to "staged" ratings to compensate him for times 
since filing the claim when this disability may have been 
more severe than at other times during the course of his 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999) 

During the course of this appeal, the criteria for evaluating 
back disabilities changed several times.  The first change 
occurred in September 2002, and the second in September 2003.  
In this decision, the criteria in effect prior to September 
2002; the criteria in effect between September 2002 and 
September 2003; and the criteria effective from September 
2003, have all been considered.

1.  Orthopedic Considerations

The Veteran's disability is currently rated at 20 percent 
based on the criteria in effect under Diagnostic Code 5295-
5292 at the time he filed his claim.  The hyphenated 
diagnostic code in this case indicates that lumbosacral 
strain, under Diagnostic Code 5295, is the service-connected 
disorder and that limitation of motion under Diagnostic Code 
5292, is the residual condition.  Slight limitation of the 
motion of the lumbar spine was assigned a 10 percent 
disability rating.  A 20 percent evaluation was assigned for 
moderate limitation of motion, and a 40 percent evaluation 
was assigned for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.  Severe limitation of motion has 
not been shown. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
rating is assigned for a lumbosacral strain with muscle spasm 
on extreme forward bending, loss of spine motion, unilateral, 
in standing position; while a 40 percent rating was assigned 
for a severe lumbosacral strain with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or for some of the above with 
abnormal mobility on forced motion.  The evidence of record 
does not show that the Veteran's whole spine lists to the 
opposite side, and there is no mention of a positive 
Goldthwaite's sign in the Veteran's medical records.  
Accordingly, the evidence fails to show that the Veteran has 
a severe strain of the lumbar spine.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees, 
or when there is muscle spasm, guarding, or localized 
tenderness that does not result in an abnormal gait or 
abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  A 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or when there is muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  

As such, the Veteran is entitled to the current 20 percent 
rating under the new criteria, but no higher, since he has 
displayed forward flexion greater than 30 degrees during VA 
examinations.  Furthermore, the record does not reflect 
evidence of weakness, fatigability or lack of endurance with 
repetition of movement nor evidence of kyphosis, scoliosis or 
reversed lordosis.

Consideration has been given to whether a higher rating is 
warranted for the service-connected left ankle disability on 
the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  However, the examiner who conducted the April 
2004 VA examination noted that, regarding the Veteran's range 
of motion, the Veteran refused any low back movement, 
including rotation, during the examination, and that he 
showed more back movement while sitting.  The examiner noted 
that the Veteran, sat down, stood up and walked out of the 
room with no acute distress.  The examiner who conducted the 
March 2006 VA examination noted that there was no evidence of 
weakness, fatigability or lack of endurance following 
repetitive use, and that the guarding with lumbar spine 
motion and fatigue shown during the examination was most 
likely secondary to depression and poor sleep.  Therefore, a 
higher disability evaluation is not warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45. 

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  There is no evidence 
of any neurological manifestations of the Veteran's low back 
disability.  The VA examination in March 2006 revealed no 
significant neurological abnormalities.  Motor and sensory 
examinations were normal.  Deep tendon reflexes were +2 and 
Lasègue's sign were negative.  Hence the overall evidence 
reveals an essentially normal neurologic picture.

VA and private treatment records have also been reviewed, but 
similar to the VA examination reports, they too fail to show 
evidence of a compensable neurological disability as a result 
of the Veteran's back condition.

As such, an additional rating is not available for 
neurological manifestations of a back disability.

2.  Intervertebral Disc Syndrome (IVDS)

The ratings for intervertebral disc syndrome have also 
changed several times during the course of this appeal.

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate impairment, with 
recurrent attacks, while 40 percent rating was assigned for 
severe IVDS, with recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 depending on the number of incapacitating episodes 
a person has in the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  A 10 percent rating is assigned 
for incapacitating episodes with a total duration of at least 
one week but less than two weeks in the past 12 month period; 
while a 20 percent rating is assigned for incapacitating 
episodes with a total duration of between two and four weeks 
in a 12 month period.

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
With regard to the old rating criteria, the evidence fails to 
show severe IVDS, with recurring attacks with intermittent 
relief.  See Diagnostic Code 5293.  

At a hearing in August 2006, the Veteran testified to having 
missed 50 to 60 days of work that year.  The Veteran's wife 
stated that in the past seven years, the Veteran had held no 
job for longer than a month and a half.  The Veteran's 
representative characterized these time periods of missed 
work for 50 to 60 days (i.e. seven to eight and a half weeks) 
as incapacitating episodes under Diagnostic Code 5243.

The Board has considered whether an increased evaluation 
under Diagnostic Code 5243 is appropriate on the basis of 
incapacitating episodes.  With regard to the revised 
criteria, although testimony indicates that the Veteran took 
off from work 50 to 60 days in 2006, the Veteran's treatment 
records are devoid of any prescription of bed rest to treat 
his back condition.  As such, the criteria for an increased 
rating have not been met.

Accordingly, a higher rating is not available for IVDS under 
either the old or revised rating criteria.

3.  Extraschedular Consideration

The Board cannot assign an extra-schedular rating in the 
first instance, but it must specifically adjudicate whether 
to refer a case for such an evaluation when the issue is 
either raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008) citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1).

Finally, the weight of the evidence does not reflect that the 
Veteran's low back strain caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  While the 
Board recognizes the testimony regarding the Veteran's 
absences from work, examination reports do not provide 
objective findings to support such severe impairment, as VA 
examinations show that sensory and motor examinations were 
normal, and a lumbar CT scan showed evidence of minimal disc 
bulging at the L5-S1 level.  In addition, the examiner who 
conducted the April 2004 VA examination noted that, regarding 
the Veteran's range of motion, the Veteran refused any low 
back movement, including rotation, during the examination, 
and that he showed more back movement while sitting.  The 
examiner noted that the Veteran, sat down, stood up and 
walked out of the room with no acute distress.  The examiner 
who conducted the March 2006 VA examination noted that there 
was no evidence of weakness, fatigability or lack of 
endurance following repetitive use, and that the guarding 
with lumbar spine motion and fatigue shown during the 
examination was most likely secondary to depression and poor 
sleep.  In light of the minimal functional impairment shown 
which can be attributed to the service-connected low back 
disability, referral for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted.

4.  Conclusion

As the 20 rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for 
staged rating.  See Fenderson, supra.  The preponderance of 
the evidence is against the claim; there is no doubt to be 
resolved; and an increased rating is not warranted.

II.  Inguinal strain

The Veteran is claiming entitlement to service connection for 
an inguinal strain disability.  In a prior rating decision of 
May 1993, the RO denied the Veteran's claim of entitlement to 
service connection for an inguinal strain .  The Veteran did 
not submit a timely Notice of Disagreement and the decision 
became final.  

In May 2003 the Veteran applied to have his claim for 
entitlement reopened.  The RO denied reopening of the claim 
in a rating decision of June 2003.  In August 2003 the 
Veteran filed a timely notice of disagreement, a statement of 
the case was issued in July 2004, and in August 2004 the 
Veteran perfected his appeal with submission of form VA-9.

A.  New and Material Evidence

As stated, service connection for an inguinal strain was 
previously addressed and denied in a May 1993 rating 
decision.  The appellant was informed of the decision and of 
his right to appeal.  When a claimant fails to timely appeal 
an RO decision denying his claim for benefits, that decision 
becomes final and can no longer be challenged.  See DiCarlo 
v. Nicholson, 20 Vet. App. 52, 55 (2006).  Except as provided 
by law, when a case or issue has been decided and an appeal 
has not been taken within the time prescribed by law, the 
case is closed, the matter is ended, and no further review is 
afforded.  However, pursuant to 30 U.S.C. § 5108, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the last final decision in May 1993, the 
evidence of record included the Veteran's service treatment 
records, and his statement claiming benefits.  Service 
treatment records reflected treatment in February 1990 for a 
pulled groin muscle sustained while lifting heavy equipment.  
At that time the Veteran reported to an emergency room with 
complaints of testicular pain.  In June 1992 the Veteran 
again reported groin pain after lifting heavy loads.  He was 
diagnosed with an inguinal strain and right epididymitis.  
Groin pain continued in July 1992.  In October 1992, the 
Veteran again reported experiencing pain in his groin after 
lifting 130 pound pumps.  

Since the time of the last final decision considerable 
evidence has been added to the record.  Such evidence 
includes VA treatment records from January 2003 through March 
2004.  These records show that in March 2003, the Veteran 
suffered swelling and pain located on his left inguinal area 
after lifting a table.  Left groin pain continued later in 
the month and the Veteran reported a history of experiencing 
such pain while lifting heavy objects.  By August 2003 the 
Veteran reported that swelling in his groin had decreased and 
in September 2003 he was diagnosed as having a left inguinal 
hernia, likely secondary to the February 1990 strain suffered 
in service.  In an April 2004 VA examination, the Veteran was 
diagnosed with left inguinal canal referred pain syndrome 
from a service-connected back disability.  He was also 
diagnosed with cystic swelling of the left epididymis.  A 
March 2004 VA examiner concluded that the Veteran's chronic 
complaints regarding his left testicle were more likely than 
not associated with injuries sustained during active service.

Also added to the record are private medical records from 
Mainland Medical Center to which the Veteran reported in 
August 2006 with complains of low back pain radiating to his 
groin.  A March 2004 record from Seton Healthcare indicated 
that the Veteran had been seen in 1991 for groin and testicle 
pain.  Also in March 2004, the Veteran had an ultrasound of 
his testicles which showed complicated epididymal mead cyst 
or spermatocele on the right, normal-appearing testicles with 
no intratesticular mass seen and normal arterial flow 
bilaterally, small hypoechoic solid-appearing area in the 
epididymal head on the right.  In February 2007 a private 
medical record indicated an inguinal mass.

Additional statements from the Veteran have been associated 
with the record including those made during a hearing in 
August 2006 before a member of the Board in which the Veteran 
attested to  history of groin pain going back to an in-
service injury.  That hearing also included the Veteran's 
wife who corroborated the Veteran's claims.

Of the evidence described above, none was previously before 
agency decision makers, and so it is new.  To be material is 
must also relate to unestablished facts necessary to 
substantiate the claim.  In this case, medical opinions from 
September 2003 and May 2006 address the etiology of the 
claimed disability.  These opinions are neither cumulative 
nor redundant and hence are both new and material.

New and material evidence having been received, the 
underlying service connection claim is now for consideration.  
As the RO has already considered the merits of the claim, the 
Board may proceed with appellate review at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Service Connection for an Inguinal Strain Disability

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The absence of any one element will result in 
the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

The Veteran contends to have sustained an inguinal strain 
(alternatively described as an inguinal hernia or a groin 
strain) while lifting heavy equipment during active service.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records reflect treatment 
in February 1990 for a pulled groin muscle sustained while 
lifting heavy equipment, when the Veteran reported to an 
emergency room with complaints of testicular pain.  In June 
1992 the Veteran again reported groin pain after lifting 
heavy loads.  He was diagnosed with a inguinal strain and 
right epididymitis.  Groin pain continued in July 1992.  In 
October 1992, the Veteran again reported experiencing pain in 
his groin after lifting 130 pound pumps.  The remaining 
service treatment records do not show complaints or treatment 
referable to an inguinal strain

Based on the foregoing, the service treatment records show 
that an inguinal strain was incurred in service.  Following 
separation from active service in March 1993, the evidence 
first shows treatment for inguinal pain in March 2003.  At 
that time, the Veteran did not give a full history of his 
disability but did state that the pain he reported was 
similar to pain he had experienced in the past.

Additional evidence of record is detailed in the above 
section.  Of particular relevance to the Veteran's claim, are 
medical opinions indicating that the Veteran's current 
symptoms of inguinal pain are related to the in-service 
injury in February 1990.  Specifically a September 2003 VA 
record indicates that the Veteran's left inguinal hernia is 
very likely a continuation of a condition first diagnosed in 
February 1990 while on active duty with the military.  In 
March 2006 a VA examiner determined that the Veteran's 
complaints regarding his left testicle were more likely than 
not associated with injuries sustained during active service.

In August 2004 the Veteran stated that he had experienced 
symptoms of inguinal strain bilaterally.  The Board's review 
of the record does indicate that the Veteran has been 
diagnosed alternatively with unilateral inguinal disabilities 
and non-specific inguinal disabilities.  To this end the 
Board notes that the Veteran is competent to assert the side 
of his body on which he has experienced pain and the 
credibility of the Veteran is not in dispute.  Accordingly, 
the Board has adjudicated this matter as service connection 
for an inguinal strain without limiting consideration to the 
left or right side.

Based on the foregoing, medical and lay evidence clearly 
establishes continuity of symptomatology.  Furthermore, 
competent evidence also establishes a nexus between the 
current disability and an in-service injury.  Accordingly, 
service connection for an inguinal strain is granted.

Since, in this decision, the Board is granting service 
connection, this is the greatest benefit the Veteran can 
receive under the circumstances.  Obviously then, any failure 
to notify or assist him is inconsequential and, therefore, at 
most, no more than harmless error.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

An evaluation in excess of 20 percent for a low back strain 
is denied.

The application to reopen the claim for service connection 
for an inguinal strain is granted. 

Service connection for an inguinal strain is granted




____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


